                                444 MADISON AVENUE     FOURTH FLOOR    NEW YORK, NEW YORK 10022




F. FRANKLIN AMANAT
FAMANAT@DICELLOLEVITT.COM
646.933.1000 EXT 502
646.678.1737 (CELL)




                                                 February 15, 2021

BY ECF ONLY

The Honorable A. Kathleen Tomlinson
United States Magistrate Judge
Eastern District of New York
100 Federal Plaza, Box 9014
Central Islip, NY 11722-9014

                       Re:     Doe v. Cuchel, No. 2:20-cv-5402 (GRB/AKT)

Dear Judge Tomlinson:

        Together with Lisa D. Haba of The Haba Law Firm PA, we represent the
plaintiff, Jane Doe, in the above-referenced civil action in which Ms. Doe sues
Defendant Stephen Cuchel for sexual assault and battery and for intentional
infliction of emotional distress under New York law. Together with the Defendant,
we respectfully request that the Court schedule an initial conference in this matter
pursuant to Fed. R. Civ. P. 16(b) so that the parties can proceed to discovery. We also
ask that the Court enter a suitable order granting Plaintiff’s unopposed motion to
proceed under a pseudonym.

       By way of background, this case arises out of Defendant’s alleged sexual
assault of Plaintiff in 1967. Plaintiff filed her complaint (ECF No. 1) on November 6,
2020. On the same day, Plaintiff filed, with Defendant’s consent, a motion for a
protective order and for leave to proceed under a pseudonym (ECF Nos. 2, 3).
Defendant, through counsel, answered the complaint on November 25, 2020 (ECF
No. 8), and waived service of a summons on December 11, 2020 (ECF Nos. 5, 10). On
January 18, 2021, Defendant’s counsel filed a letter (ECF No. 18) reiterating that
Defendant did not oppose Plaintiff’s motion for leave to proceed under a pseudonym
but has unspecified objections to portions of the proposed order (ECF No. 2-4)
submitted with that motion. (Plaintiff has already disclosed her identity to
Defendant, through counsel.)



           CHICAGO      •   CLEVELAND   •   NEW YORK    •   ST LOUIS   •   WASHINGTON DC    •   DICELLOLEVITT.COM
        The parties have not yet met-and-conferred pursuant to Rule 26(f) nor
exchanged automatic disclosures pursuant to Rule 26(a)(1). The parties intend to do
all of that in the coming weeks but respectfully request that the Court first schedule a
Rule 16(b) initial conference to set the schedule for and scope of discovery in this
case. At the initial conference, the parties could also discuss whatever objections
Defendant has to the Plaintiff’s proposed pseudonymity protective order and
hopefully obtain a ruling on that unopposed motion so the parties can proceed with
discovery.

       We appreciate the Court’s time and attention to this matter.

                                                 Respectfully submitted,

                                                 /s/ F. Franklin Amanat

                                                 F. FRANKLIN AMANAT
                                                 DiCello Levitt Gutzler LLC
                                                 444 Madison Avenue, 4th Floor
                                                 New York, NY 10044
                                                 (646) 933-1000, ext. 502
                                                 famanat@dicellolevitt.com

cc (by ECF notification):
       Kevin J. Keating, Esq.




                                                                                           2/2
